      0:20-cv-03489-JFA         Date Filed 12/14/20      Entry Number 23        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

 Janice McMullen Jones,                                   C/A No. 0:20-cv-3489-JFA-PJG

                                   Plaintiff,

 v.
                                                                      ORDER
   Pastor Diana Cherry, From the Heart
  Church Ministry; Pastor John Hagee,
  Cornerstone Church; Pastor Joel Osteen,
  Lakewood Church; Bishop Noel Jones, Noel
  Jones Ministries; Pastor Jimmy Swaggart,
  Family Worship Center; Bishop Paul
  Morton, Greater St Stephen Ministry; Pastor
  Jentzen Franklin, Free Chapel; Pastor Greg
  Laurie, Harvest Christian Fellowship;
  Bishop Claude Alexander Jr, The Park
  Church; Pastor Robert Morris, Gateway
  Church; Pastor Brian Houston, Hillsong
  Church; Pastor Wayne Corderio, New Hope
  Christian Fellowship Ministry; Prophet Rick
  Joyner, Morningstar Ministries; Pastor John
  Gray, Relentless Church; Pastor Ron
  Carpenter, Redemption Church; Bishop T D
  Jakes, The Potter’s Touch; Kenneth Hagin,
  RHEMA Bible Church; James Mc Donald,
  Harvest Bible Chapel; Pastor Creflo Dollar,
  World Changers Ministry International;
  Pastor Taffi Dollar, World Changers
  Ministry International, Debra Morton,
  Greater St. Stephen Full Gospel,

                                   Defendants.


       I.      INTRODUCTION

       Plaintiff, Janice McMullen Jones, proceeding pro se, brings this civil action in forma

pauperis under 28 U.S.C. § 1915. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.), this case was referred to the Magistrate Judge for initial review.
        0:20-cv-03489-JFA         Date Filed 12/14/20       Entry Number 23        Page 2 of 4




         After reviewing the Complaint (ECF No. 1), the Magistrate Judge assigned to this action 1

prepared a thorough Report and Recommendation (“Report”). (ECF No. 16). Within the Report,

the Magistrate Judge recommends that this matter be dismissed for lack of subject matter

jurisdiction. The Magistrate Judge also concluded that this matter should be dismissed as

duplicative and frivolous. The Report sets forth, in detail, the relevant facts and standards of law

on this matter, and this Court incorporates those facts and standards without a recitation. Plaintiff

filed objections to the Report on December 9 and 11, 2020. (ECF Nos. 21 & 22). Thus, this matter

is ripe for review.

         II.    STANDARD OF REVIEW

         A district court is only required to conduct a de novo review of the specific portions of the

Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Magistrate’s Report, this Court is not required to

give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983). Thus, the Court must only review those portions of the Report to which Plaintiff has

made a specific written objection. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316

(4th Cir. 2005).

         “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
                                                   2
      0:20-cv-03489-JFA          Date Filed 12/14/20       Entry Number 23         Page 3 of 4




(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the complaint or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-

00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct

the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Secretary of Health and Human Services, 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (citing Diamond, 416 F.3d at 315;

Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47) (emphasis added).

        III.    DISCUSSION

        Although Plaintiff submitted over 200 pages in response to the Report, she has failed to

present arguments that could be considered specific objections to the Report even when liberally

construed. Nowhere in the voluminous pages of handwritten response does the Plaintiff reference,

cite, or object to any specific portion of the Report. Instead, these filings simply contain a plea that

this court enforce contracts the she avers were entered into with Defendants. Plaintiff completely

fails to acknowledge the Report’s conclusion that this court lacks subject matter jurisdiction, let

alone offer any reasonable objections.

        Accordingly, Plaintiff has failed to offer specific objections to the Report. “Generally

stated, nonspecific objections have the same effect as would a failure to object.” Staley v. Norton,

No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007). Because Plaintiff has failed



                                                   3
      0:20-cv-03489-JFA        Date Filed 12/14/20      Entry Number 23        Page 4 of 4




to offer any specific objections which would allow for a de novo review, the court is only required

to review the Report for clear error and is not required to give an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Consequently, this court

has reviewed the Report and finds no error which would warrant any further action or correction.

       IV.     CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, the Report, and the

objections thereto, this Court finds the Magistrate Judge’s recommendation fairly and accurately

summarizes the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates herein by reference. (ECF No.

16). Consequently, this action is dismissed without prejudice and without issuance and service of

process.

IT IS SO ORDERED.



December 14, 2020                                            Joseph F. Anderson, Jr.
Columbia, South Carolina                                     United States District Judge




                                                4
